Citation Nr: 0517111	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for supraventricular 
tachycardia (SVT), including as secondary to herbicide 
exposure.

3.  Entitlement to service connection for rectal polyps, 
including as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus.

5.  Entitlement to non-service-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the RO in Boston, 
Massachusetts that, in pertinent part, denied service 
connection for diabetes mellitus, Type II, supraventricular 
tachycardia, and rectal polyps, each claimed as secondary to 
in-service herbicide exposure.  The RO also denied service 
connection for hypertension, claimed as secondary to diabetes 
mellitus, and denied entitlement to non-service-connected 
disability pension benefits.

In June 2005, the veteran's representative submitted 
additional evidence to the Board, and RO consideration of the 
evidence was waived.  The Board finds good cause for the late 
submission of this evidence (after the 90-day time limit), 
and the Board has considered the evidence in its present 
decision.  38 C.F.R. § 20.1304 (as amended September 3, 
2004).


FINDINGS OF FACT

1.  During his active duty in the Air Force, the veteran did 
not serve within Vietnam, and he was not otherwise exposed to 
Agent Orange or pesticides in service.

2.  Diabetes mellitus, type II, was first diagnosed many 
years after service, and is not of service origin or related 
to any incident of service.

3.  SVT was first diagnosed many years after service, and is 
not of service origin or related to any incident of service.

4.  Rectal polyps were first diagnosed many years after 
service, and are not of service origin or related to any 
incident of service.

5.  The veteran's hypertension is not due to a service-
connected disability.

6.  The veteran is almost 60 years old, has a bachelor's 
degree and a master's degree, has work experience as a 
teacher and as a salesman, and is currently employed.

7.  The veteran's chronic disabilities do not permanently 
prevent him from engaging in substantially gainful employment 
consistent with age, education, and work experience.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  SVT was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3.  Rectal polyps were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Hypertension is not proximately due to or the result of 
service-connected disease 
or injury.  38 C.F.R. § 3.310 (2004).

5.  The veteran is not permanently and totally disabled for 
VA pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the rating decision noted above, and an August 2003 
statement of the case.  He was furnished with a VCAA letter 
in September 2002.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the appellant was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  The veteran has undergone multiple VA 
examinations.

The Board notes that the appellant was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  However, the Board finds 
that the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty in the Air Force from 
August 1963 to August 1967.  His military occupational 
specialty was that of a weather observer.  Service personnel 
records reflect that he was a weather observer at Eglin Air 
Force Base (AFB) and in Thailand.  Records reflect that he 
was awarded the Vietnam Service Medal.

Service medical records are negative for pertinent 
abnormalities.

Private medical records from T.O.G., MD, reflect that in May 
1999 the veteran was treated for recurrent palpitations - 
SVT.  He was treated for this condition and was found to be 
cured in July 1999.

By a letter dated in February 2002, a private physician, 
E.S.-L., DO, indicated that she had treated the veteran since 
February 1999.  She stated that the veteran was diagnosed 
with Type II diabetes in 1994, hypertension in 1996, SVT, 
with ablation procedure in March 1999, and rectal tubular 
adenoma polyps, which were removed in September 1999.

In a March 2002 memorandum, a private physician, R.S., MD, 
indicated that the veteran was noted to have high blood 
pressure on his initial visit in April 1991, and was 
diagnosed with diabetes in April 1995.

In May 2002, the veteran submitted claims for service 
connection for diabetes type II, hypertension, ablation, and 
rectal tubular adenoma polyps.  He stated that he served in 
Vietnam from August 1966 to August 1967.  He contended that 
his diabetes mellitus, Type II, was caused by exposure to 
herbicides in Thailand, during service.  He related that 
there was a classified area next to his workstation that 
contained numerous 55-gallon drums of "possible and 
suspected hazardous chemicals".  He said he was currently 
working as a sales technician at a laboratory.  He stated 
that he had a Bachelor of Science degree and a master's 
degree.

At a VA examination in July 2002, the veteran reported that 
he had no difficulties with his bowels, except that he had 
four benign polyps removed approximately two years ago.  He 
reported that he had a colonoscopy a year ago, which was 
negative, and no polyps were found at that time.  The 
examiner indicated that an examination was not necessary 
because the veteran had no complaints and his recent 
colonoscopy was negative.

At a July 2002 VA general medical examination, the veteran 
reported that he had a one-year tour of duty in the Southeast 
Asia theater of operations during the Vietnam Conflict.  The 
veteran reported that he was stationed at an Air Force Base 
in Thailand during most of this time, but made "a number of 
limited visits to the Republic of Vietnam."  The veteran 
reported that on the Air Force Base where he was stationed, 
there was an enormous amount of stored chemical compounds, 
which may have included "pesticides and insecticides".  The 
veteran reported that he previously worked as a science 
teacher for several years, and currently worked for a water 
treatment company.  He said that elevated blood glucose 
levels were first noted in 1995, and he was subsequently 
diagnosed with diabetes mellitus, Type II.  

Blood pressure elevations were noted for several years before 
1995, but after he began receiving treatment for diabetes 
mellitus, he was diagnosed with essential hypertension.  The 
veteran reported that in 1999, he was diagnosed with episodes 
of recurrent SVT, and was treated with radio frequency 
ablation, which resulted in total resolution of the SVT 
episodes.  Such episodes had not recurred.  The diagnoses 
were "Diabetes mellitus, Type II (presumptive exposure to 
Agent Orange)", essential hypertension, recurrent SVT, 
treated with radio frequency ablation, rectal polyps, 
multiple, benign, resected in 1999, colonoscopy negative, and 
exogenous obesity.

By a letter dated in April 2005, the veteran said he was 
stationed at Eglin AFB from February 1964 to July 1966, as a 
weather observer.  He said he worked half of his shifts in a 
weather tower there.  He said that one year, he noticed that 
there were no leaves on the brush near the tower, and was 
told that an herbicide had been sprayed along the runways to 
kill the brush.  He said that while performing special 
missions for weather observations, he also noticed that 
adjunct test ranges had a large area of missing vegetation.  
He also stated that when he was shipped from California to 
Takhli RTAFB in early August 1966, his plane had engine 
trouble, and went to Tan Son Nhut Air Base, in Saigon, 
Vietnam, for refueling on their way to Bangkok, Thailand.  He 
said they were kept in a hanger during refueling, and then 
flew onward to Bangkok.

In June 2005, the veteran's representative submitted 
voluminous military reports as well as an Internet article.  
Such records collectively reflect that herbicide defoliation 
testing was conducted at Eglin AFB in the 1960s.  The 
veteran's representative also submitted a May 2005 e-mail 
from a veteran who was involved in conducting a survey of 
veterans regarding Agent Orange testing in Thailand, and who 
produced a report which was presented to Congress.  The e-
mail reflects that herbicide flight missions were flown from 
air bases in Thailand, including Takhli.  In a June 2005 
written brief, the veteran's representative essentially 
asserted that the veteran's diabetes mellitus, recurrent SVT, 
and rectal polyps are due to in-service exposure to 
herbicides or pesticides.  He contended that the veteran was 
exposed to herbicides at Eglin AFB, during his brief stop in 
the Republic of Vietnam, or in Thailand.  He contended that 
the veteran's hypertension was caused by his diabetes 
mellitus.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence will be presumed for certain 
chronic diseases, including diabetes mellitus and heart 
disease, if manifest to a compensable degree within the year 
after active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Diabetes Mellitus, Type II, SVT, and Rectal Polyps

The veteran is claiming service connection for diabetes 
mellitus, SVT, and rectal polyps due to exposure to Agent 
Orange or pesticides during service.  He has asserted that he 
was exposed to herbicides and/or pesticides in Thailand, at 
Eglin AFB in Florida, and in Vietnam.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases, including Type II diabetes that 
become manifest to a compensable degree within a year after 
last Vietnam service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  Service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2004). Service connection based on herbicide 
exposure may also be established with proof of actual direct 
causation, although such carries a very difficult burden of 
proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board takes notice of the fact that records from the 
United States Center for Disease Control (CDC) show that 
between 1962 and 1970, the United States Air Force conducted 
tests at Eglin Air Force Base to evaluate the effectiveness 
of spray patterns used in delivering various herbicides 
including Agent Orange.  Further, CDC records show that Agent 
Orange and other herbicides were stored at Eglin Air Force 
Base.  See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-
p2.html.

Service medical records are negative for diabetes mellitus, 
SVT and rectal polyps, and the first post-service medical 
evidence of a diagnosis of these disorders is dated in the 
1990s, more than 20 years after separation from service.

The veteran served in the Air Force, and was awarded the 
Vietnam Service Medal for service in Thailand from 1966 to 
1967.  The veteran has provided statements to the effect that 
he made a number of limited visits to Vietnam during service.  
However, there is no supporting documentation that verifies 
his trips to Vietnam.  His personnel records do not indicate 
that the veteran served in Vietnam.  As such, based on the 
evidence, the Board finds that the veteran did not have 
service in Vietnam during the Vietnam era, as the evidence 
does not reflect that the conditions of the veteran's service 
as a weather observer in Thailand involved duty or visitation 
in Vietnam.  Hence, the Agent Orange presumption of service 
connection for Type II diabetes mellitus does not apply to 
this case.  

The Board also finds that the evidence does not demonstrate 
that the veteran was exposed to Agent Orange and/or 
pesticides in Vietnam, at Eglin AFB, or in Thailand.  With 
respect to his assertions of chemical exposure in Thailand, 
the veteran said he saw drums of chemicals, but has not 
stated that he was physically exposed to the contents of such 
drums.  With respect to his assertions of Agent Orange 
exposure at Eglin AFB, although records reflect that 
herbicides were tested in a contained area at that base, the 
veteran's statements do not reflect that he entered that 
contained area, but merely saw it from a distance.  In sum, 
the Board finds that the veteran has not presented evidence 
demonstrating in-service exposure to herbicides or 
pesticides.

Diabetes mellitus or heart disease was not shown within the 
1-year presumptive period after active duty.  While the 
evidence demonstrates that the veteran currently has Type II 
diabetes mellitus, and that he formerly had SVT and rectal 
polyps, there is no medical evidence linking such diseases 
with service.

The weight of the evidence demonstrates that diabetes 
mellitus, SVT, and rectal polyps began many years after 
service and were not caused by any incident of service; the 
conditions were not incurred in or aggravated by service.  
The preponderance of the evidence is against the claims for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Secondary Service Connection for Hypertension 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2004).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Initially, the Board notes that the veteran has no 
established service-connected disabilities.  The veteran 
contends that his current hypertension is due to his diabetes 
mellitus.  The evidence does not reflect, nor does the 
veteran contend, that hypertension began in service.  As 
diabetes mellitus is not a service-connected disability, 
secondary service connection is not warranted for 
hypertension.  

The preponderance of the evidence is against the veteran's 
claim for secondary service connection for hypertension.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

Non-Service-Connected Disability Pension Benefits

The veteran claims a VA non-service-connected pension.  Among 
the requirements for VA pension are that a veteran be 65 or 
older or be permanently and totally disabled, and that he 
meet certain income limits.  See 38 U.S.C.A. §§ 1513, 1521 
(West 2002).  A veteran of a period of war who meets the 
service requirements and who is permanently and totally 
disabled from non-service-connected disability not the result 
of his own willful misconduct shall be paid a pension.  38 
U.S.C.A. § 1521 (West 2002).  

The Board notes that the veteran is almost 60 years old, has 
a bachelor's degree and a master's degree, has work 
experience as a teacher and as a salesman, and is currently 
employed as a sales technician.  

Clearly, since the veteran is currently working, he is not 
unemployable.  The veteran's chronic disabilities do not 
permanently prevent him from engaging in substantially 
gainful employment consistent with age, education, and work 
experience.  38 U.S.C.A. §§ 1502, 1521 (West 2002); and 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2004). 

The preponderance of the evidence is against the veteran's 
claim for entitlement to non-service-connected disability 
pension benefits.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for SVT is denied.

Service connection for rectal polyps is denied.

Secondary service connection for hypertension is denied.

Non-service-connected disability pension benefits are denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


